PER CURIAM.
This is an appeal from a final judgment based upon a jury verdict in an action for damages. The main point of contention is the inadequateness of the verdict and judgment. Motion for new trial was denied.
It appears from the evidence that actual medical expenses of approximately $797.90 *359was proved as the only evidence of tangible damages. The jury verdict was for $1785.00
Inasmuch as the jury fixed the amount of its verdict at a figure in excess of proven medical expenses, presumably for any and all other damages accruing to the claimant, including pain and suffering and loss of earnings, we feel compelled to affirm under the authority of City of Miami v. Smith, 165 So.2d 748 (Fla.1964) and Shaw v. Puleo, 159 So.2d 641 (Fla.1964).
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.